Opinion issued October 27, 2015




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                            NO. 01-14-00560-CR
                         ———————————
              TRISTAN OMARR ARMSTRONG, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 226th District Court
                           Bexar County, Texas
                    Trial Court Case No. 2013-CR-5695



                        MEMORANDUM OPINION

     A jury found appellant, Tristan Omarr Armstrong, guilty of the third-degree

felony offense of evading arrest and assessed his punishment at two years’
confinement. 1 The trial court certified that the case is not a plea-bargain case and

that appellant has the right to appeal. Appellant timely filed a notice of appeal. 2

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807,

812–13 (Tex. Crim. App. 1978).          Counsel indicates that he has thoroughly

reviewed the record and is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has also informed us that he delivered a copy of the appellate record

and the brief to appellant and informed him of his right to file a response. See In re

Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008); see also Kelly v. State,


1
      See TEX. PENAL CODE ANN. § 38.04(a), (b)(2)(A) (Vernon Supp. 2014).
2
      The Texas Supreme Court transferred this appeal from the Court of Appeals for
      the Fourth District of Texas to this Court pursuant to its docket equalization
      powers. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2013) (“The supreme
      court may order cases transferred from one court of appeals to another at any time
      that, in the opinion of the supreme court, there is good cause for the transfer.”).

                                           2
436 S.W.3d 313, 319 (Tex. Crim. App. 2014) (holding that appellate counsel who

files Anders brief must “take concrete measures to initiate and facilitate the process

of actuating his client’s right to review the appellate record, if that is what his

client wishes”). Appellant has not filed a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by examining entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Court of Criminal

Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 3 Attorney Oscar Luis Cantu, Jr. must immediately send appellant the



3
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Court of Criminal

                                           3
required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

                                 PER CURIAM


Panel consists of Justices Keyes, Massengale, and Lloyd.


Do not publish. TEX. R. APP. P. 47.2(b).




      Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per
      curiam).

                                           4